Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 9/23/2021 and 04/07/2022 has been reviewed.
Claims 1-19 have been canceled.
Claims 20-39 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11138179. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of t claims 1-23 of U.S. Patent No. 11138179 can also be interpreted as claimed features as claimed in the claims 20-39 of the present application. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-23 of U.S. Patent No. 11138179 to arrive at the claims 20-39 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
As to claim 20 of the instant Application, the claim recites a computer-implemented method for managing dynamic elements in a content collaboration system, the method comprising: causing electronic content to be displayed in an editor operating on a client device; in response to a request to insert a dynamic element, causing the client device to display a dynamic element interface comprising a region for receiving user input; in response to the user input being provided to the dynamic element interface, retrieving a set of candidate dynamic elements from a dynamic element management system; causing a display of at least a subset of the set of candidate dynamic elements on the client device; in response to a user selection of a particular candidate dynamic element, retrieving a particular dynamic element value associated with the particular candidate dynamic element and inserting the particular dynamic element value into the electronic content being displayed in the editor of the client device; in response to a request to display the electronic content subsequent to the insertion of the particular dynamic element value, requesting a current dynamic element value for the particular candidate dynamic element; and in accordance with the current dynamic element value being different than the particular dynamic element value, replacing the particular dynamic element value with the current dynamic element value in the electronic content displayed in the editor. The claimed elements is anticipated by claim 1 of Patent 11138179, since the claim 1 of the Patent 11138179 recites: A method for inserting a dynamic element into electronic content using a client application, the method comprising: receiving a dynamic element creation request from a first client application being used to generate a first content item at a first client device; in response to receiving the dynamic element creation request from the first client application, launching a dynamic element creation interface comprising a first input field for creating a key used to identify the dynamic element and a second input field for identifying a dynamic data source for retrieving a value for the dynamic element; receiving, from the first client device, a first input at the first input field and a second input at the second input field; in response to receiving the first and second inputs: creating the dynamic element; storing the dynamic element at a dynamic element management system; and replacing the dynamic element creation request in the first content item with the value retrieved from the dynamic data source; receiving, at the dynamic element management system, a dynamic element insertion request from a second client application being used to generate a second content item at of a second client device; in response to receiving the dynamic element insertion request from the second client application, identifying at the dynamic element management system, one or more keys corresponding to one or more suggested dynamic elements; causing the second client application to display one the one or more keys, the one or more keys including the key associated with the dynamic element; receiving, at the dynamic element management system, indication of selection of the key corresponding to the dynamic element; in response to receiving the indication of the selection of the key, causing the second client device to replace the dynamic element insertion request in the second content item with the value retrieved from the dynamic data source; subsequent to replacing the dynamic element insertion request with the value, receiving from the dynamic data source an updated value for the dynamic element; and in response to receiving the updated value, causing the value in the first content item and the second content item to be updated with the updated value.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of U.S. Patent No. 11138179 to arrive at the claim 20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Regarding claims 28 and 35, is essentially the same as claim 20 and  rejected for the same reasons as applied hereinabove.
Claims 21-27, 29-34 and 36-39 inherit the deficiencies of their independent claim and are rejected by virtue of their dependencies.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art of record:
U.S. Patent Application Publication No. 20100005008 to Duncker et al. (hereinafter “Duncker”)
U.S. Patent No. 7856472 to Gal Arav (hereinafter “Arav”).
Prior art reference Duncker teach the same field of the invention, a computer implemented method , system, and non-transitory computer readable storage medium for managing dynamic elements in a content collaboration system. Specifically, Duncker teaches causing electronic content to be displayed in an editor operating on a client device (Fig. 8-20, par. 0155-0163, creating user-specified dynamic element such as iChart, including sharing iChart to other users, par. 0166-0168); in response to a request to insert a dynamic element, causing the client device to display a dynamic element interface comprising a region for receiving user input (Fig. 23-28, par. 0163-0166, 0176-0178, edit and selecting keys such as data range for retrieving and displaying on iChart); in response to the user input being provided to the dynamic element interface, retrieving a set of candidate dynamic elements from a dynamic element management system; causing a display of at least a subset of the set of candidate dynamic elements on the client device (Fig. 23-28, par. 0163-0166, 0176-0178, 0181-0183, edit and selecting keys such as data range for retrieving and displaying on iChart).
However, prior art of record fail to teach the combination of features “…causing electronic content to be displayed in an editor operating on a client device; in response to a request to insert a dynamic element, causing the client device to display a dynamic element interface comprising a region for receiving user input; in response to the user input being provided to the dynamic element interface, retrieving a set of candidate dynamic elements from a dynamic element management system; causing a display of at least a subset of the set of candidate dynamic elements on the client device; in response to a user selection of a particular candidate dynamic element, retrieving a particular dynamic element value associated with the particular candidate dynamic element and inserting the particular dynamic element value into the electronic content being displayed in the editor of the client device; in response to a request to display the electronic content subsequent to the insertion of the particular dynamic element value, requesting a current dynamic element value for the particular candidate dynamic element; and in accordance with the current dynamic element value being different than the particular dynamic element value, replacing the particular dynamic element value with the current dynamic element value in the electronic content displayed in the editor…” as shown in the amended independent claim 20, and substantially similar in the independent claims 28 and 35.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 20, 28 and 35 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 20-39 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168